         Case 1:16-cv-00145-RKE Document 146                   Filed 11/15/19      Page 1 of 7




                 UNITED STATES COURT OF INTERNATIONAL TRADE
                             NEW YORK, NEW YORK

                                    BEFORE: Richard K. Eaton

 FINE FURNITURE (SHANGHAI) LIMITED v.
 UNITED STATES                                                           Court No. 16-00145


                                  Plaintiffs,


                          v.

 UNITED STATES,

                                  Defendant


       PARTIAL CONSENT MOTION TO AMEND INJUNCTION AND REINSTATE
                        ORIGINAL INJUNCTION

        Pursuant to Rules 7(c) and 56.2(e) of the Rules of this Court, the Consolidated-Plaintiffs

represented by Husch Blackwell, LLP hereby move to reinstate the original statutory injunction

granted by the U.S. Court of International Trade on September 8, 2016 in the consolidated case

Jiangsu Senmao Bamboo and Wood Industry Co., Ltd., et. al. v. United States, Ct. No. 16-00156.

At Consolidated-Plaintiffs request, the Court amended this injunction on September 20, 2019 to

lift the injunction with respect to subject merchandise exported by Consolidated-Plaintiffs and

imported by Wego Chemical Group (“Wego”). Wego had informed Consolidated-Plaintiffs that

it preferred that its entries be liquidated rather than wait for a final resolution of the litigation.

Wego has now informed Consolidated-Plaintiffs that there had been a misunderstanding as to

which entries would be affected by lifting the injunction for this review, and it does not want the

injunction lifted with respect to entries covered by Ct. No. 16-00156. At Wego’s request, we

are filing this motion to amend the current injunction and reinstate the original injunction. To
        Case 1:16-cv-00145-RKE Document 146                 Filed 11/15/19      Page 2 of 7




the extent that any entries have already liquidated, we request that U.S. Customs and Border

Protection be ordered to unliquidate the entries. A proposed order is attached.

       The original injunction was timely requested within 30 days of the timely filing the

complaint on September 7, 2016. Consolidated Plaintiffs have challenged the final results of

the U.S. Department of Commerce with respect to the calculation of the dumping margins to be

applied to Consolidated-Plaintiffs in the final results of the administrative review at issue.

       The Court previously found that the criteria for issuing an injunction were satisfied: (1)

Consolidated-Plaintiffs will be irreparably harmed without the requested relief, (2) the balance of

hardships on the parties favor Consolidated Plaintiffs, (3) there is a likelihood of success on the

merits of Consolidated Plaintiffs' case; and (4) the public interest would be better served by

granting the relief. See Matsushita Elec. Indus. v United States, 823 F.2d 505, 509 (Fed. Cir.

1987); Zenith Radio Corp. v. United States, 710 F.2d 806, 809 (Fed. Cir. 1983); PPG Indus. Inc.

v. United States, 14 CIT 18, 20, 729 F. Supp. 2d 859, 861 (1990); SKF USA Inc. v. United States,

28 CIT 170 172 Supp. 2d 1322, 1326 (2004). For the same reasons that the Court originally

granted the preliminary injunction, Consolidated Plaintiffs request that the preliminary injunction

be amended again to reinstate the terms of the original injunction granted on September 8, 2016.

Those reasons are reiterated below.


                                           ARGUMENT

       A.      Consolidated Plaintiffs Will Suffer Irreparable Injury Absent the Issuance of
               the Requested Injunction

       Liquidation of the entries at issue will cause irreparable harm to Consolidated Plaintiffs

because such liquidation would leave Consolidated Plaintiffs without a remedy to recover any




                                                  2
        Case 1:16-cv-00145-RKE Document 146                Filed 11/15/19     Page 3 of 7




wrongfully calculated antidumping duties. The denial of the right to judicial review results is

irreparable injury, which is the teaching of Zenith Radio Corp., where the Federal Circuit stated:

       Congress deliberately gave interested parties the right to obtain effective judicial review
       of section 751 review determinations to aid effective enforcement of antidumping laws.
       A conclusion that no irreparable harm is shown when that judicial review is rendered
       ineffective by depriving the interested party of the only meaningful correction for the
       alleged errors, would be inconsistent with the actions taken by Congress to correct
       deficiencies in prior enforcement activity under the antidumping laws. Accordingly, the
       inability of reviewing courts to meaningfully correct the review determination is
       irreparable injury that must be considered by the trial court. ...

Zenith Radio Corp., 710 F.2d at 811 (emphasis added); accord PPG Indus. Inc., 14 CIT at 21,

729 F. Supp. 2d at 861 (liquidation prior to the Court's final decision would constitute irreparable

injury). Indeed, given the finality of liquidation, the courts have established what amounts to an

"automatic" finding of irreparable injury in challenges to final determinations under Section 751

of the Act. See, e.g., Algoma Steel Corp. v. United States, 12 CIT 802, 806 n.6, 696 F. Supp.

656, 660 n.6 (1988) ("Injunctions are virtually automatic if a party, either foreign or domestic,

seeks an injunction in the context of a challenge to an annual review determination.") (emphasis

added); see also Zenith Radio Corp., 710 F.2d at 810; Timken Co. v. United States, 6 CIT 76, 79,

569 F. Supp. 65, 69 (1983); PPG Indus. Inc. v. United States, 11 CIT 5, 7 (1987). Without an

injunction to prevent liquidation, all entries covered by the challenged determination will be

liquidated and dumping duties will be assessed in accordance with the margin Commerce

established, regardless of the Court's final judgment with respect to the issues raised by

Consolidated Plaintiffs.

       B.      The Hardship to Plaintiffs Outweighs Any Hardship to Defendant

       The hardship to Consolidated Plaintiffs is being denied effective judicial relief. The

hardship to Defendant is simply having the collection of any dumping duties owed delayed,



                                                 3
        Case 1:16-cv-00145-RKE Document 146                  Filed 11/15/19      Page 4 of 7




which at most is an inconvenience. Thus, the balance of hardships overwhelmingly favors

Consolidated Plaintiffs.



       C.      The Likelihood of Success on the Merits Has Been Shown

       The four factors that are used to determine whether an injunction should be granted are

considered together, and a strong showing of irreparable harm will make the need for a strong

showing of likelihood of success on the merits less important. When irreparable harm is strongly

established, "it will ordinarily be sufficient that the movant has raised questions which are

'serious, substantial, difficult and doubtful."' Id. {quoting County of Alameda v. Weinberger, 520

F.2d 344, 349 n.12 (9th Cir. 1975)); see also Ceramica Regiomontana S.A. v. United States, 1

CIT 390, 397, 590 F. Supp. 1260, 1265 (1984) ("{T}he greater the hardship the lesser the

showing {of likelihood of success on the merits}."). As these cases make clear, the "likelihood of

success" standard is minimal when the other requisites of an injunction are met. See also Zenith

Radio Corp., 710 F.2d at 810-12. Consolidated Plaintiffs' Complaint, filed on September 7,

2016, raises serious, substantial and difficult questions of fact and law. The Complaint contains

four counts. The counts challenge whether the findings of Commerce regarding the use of certain

surrogate values in the underlying review were supported by Commerce precedent, substantial

evidence on the record, and were consistent with law.      The Court has already remanded this

case to Commerce for further consideration. Jiangsu Senmao Bamboo and Wood Industry Co.,

Ltd., et. al. v. United States, Slip Op. 18-67 (2018).


       D.      Granting the Injunction Would Best Serve the Public Interest

       The public interest is best served by preserving Consolidated Plaintiffs' right to appeal

and obtain relief. It is also well established that the public interest is served by ensuring the
                                                   4
        Case 1:16-cv-00145-RKE Document 146                 Filed 11/15/19      Page 5 of 7




enforcement of the trade laws and the calculation of the correct amount of antidumping duties.

See Zenith, 710 F. 2d at 810, Smith-Corona Grp. V. United States, 507 F. Supp. 2d 1015, 1022

(CIT 1980). Here, having this Court deprived of jurisdiction to hear this dispute under the

statutory framework set out by the Congress plainly is not in the public interest and the

injunction should issue.



       E.      The Court has the Authority to Order Entries to be Unliquidated

       The Court is vested with equity power to order that any liquidated entries be

unliquidated. See 28 U.S.C. §1585. Pursuant to that authority, Consolidated Plaintiffs would

suffer substantial injury if the entries in question are not unliquidated and subject to the court’s

ultimate opinion in this case. In addition, the Court has been granted broad remedial powers

under 28 U.SC. §2643, which provides it with the power to “order any other form of relief that is

appropriate in a civil action…”. The U.S. Court of Appeals in Shinyei Corp. of Am. has held

that this includes ordering reliquidation. 355 F.3d at 1312; see also Shinyei Corp. of Am. v.

United States, 524 F.3d 1274 (Fed. Cir. 2008).



                                 POSITION OF THE PARTIES

       In accordance with USCIT Rule 7(f), Plaintiffs have consulted with all other parties to

this case in regards to this motion and they have stated the following:

       Mark R. Ludwikowski, on behalf of Lumber Liquidators Services LLC stated on

November 14, 2019, that he consents to the granting of this motion.

       Gregory S. Menegaz on behalf of Changzhou Hawd Flooring Co., Ltd., Dalian Huilong

Wooden Products Co., Ltd., Dunhua City Jisen Wood Industry Co., Ltd., Dunhua City Dexin

                                                  5
        Case 1:16-cv-00145-RKE Document 146                   Filed 11/15/19   Page 6 of 7




Wood Industry Co., Ltd., Dunhua City Hongyuan Wood Industry Co., Ltd. Jiaxing Hengtong

Wood Co., Ltd., Karly Wood Product Limited, Yingyi-Nature (Kunshan) Wood Industry Co.,

Ltd., Xiamen Yung De Ornament Co., Ltd., Zhejiang Shuimojiangnan New Material Technology

Co., Ltd., stated on November 14, 2019, that he consents to the granting of this motion.

       Kristin H. Mowry on behalf of Fine Furniture (Shanghai) Limited stated on November

14, 2019, that she consents to the granting of this motion.

       Lizbeth R. Levinson on behalf of Zhejiang Dadongwu GreenHome Wood Co., Ltd.,

Johnsons Premium Hardwood Flooring, Inc., Struxtur, Inc., Wego Chemical & Mineral Corp.

Floor and Dcor Outlets of America, Inc., Hangzhou Hanje Tec Co., Ltd., Huzhou Chenghang

Wood Co., Ltd., Jilin Forest Industry Jinqiao Flooring Group Co., Ltd., Mudanjiang Bosen

Wood Industry Co., Ltd., Nakahiro Jyou Sei Furniture (Dalian) Co., Ltd., Shenyang Haobainian

Wooden Co., Ltd., Dalian Dajen Wood Co., Ltd., Dunhua City Wanrong Wood Industry Co.,

Ltd., stated on November 14, 2019, that she consents to the granting of this motion.

       Harold Deen Kaplan on behalf of Armstrong Wood Products (Kunshan) Co., Ltd. stated

on November 14, 2019, that he consents to the granting of this motion.

       Jonathan Mario Zielinski on behalf of Guangdong Yihua Timber Industry Co., Ltd. stated

on November 14, 2019, that he consents to the granting of this motion.

       John Robert Magnus on behalf of Old Master Products, Inc. stated on November 14,

2019, that he consents to the granting of this motion.

       Francis J. Sailer on behalf of Shanghai Lairunde Wood Co., Ltd. stated on November 14,

2019, that he consents to the granting of this motion.




                                                 6
        Case 1:16-cv-00145-RKE Document 146                Filed 11/15/19      Page 7 of 7




       Tara Kathleen Hogan on behalf of the United States stated on November 14, 2019, that

she was still checking with her client but suggested that we should proceed with filing of the

motion and that she would respond as soon as possible.

       THEREFORE, Consolidated-Plaintiffs respectfully request that the Court grant its motion

to amend the current injunction in order to reinstate the original injunction granted to

Consolidated-Plaintiffs represented by Husch Blackwell, LLP on September 8, 2016.


                                                              Respectfully submitted,

                                                              /s/ Jeffrey S. Neeley
                                                              Counsel for Plaintiffs

                                                              Jeffrey S. Neeley

                                                              Husch Blackwell LLP
                                                              750 17th Street, N.W.
                                                              Suite 900
                                                              Washington, D.C. 20006
                                                              (202) 378-2357
                                                              Jeffrey.neeley@huschblackwell.com




                                                 7
